Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 have been amended; Claims 1-13 remain for examination, wherein claims 1, 10, and 12 are independent claims.

Previous Rejections/Objections
Previous objection of claim 2 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.
Previous objection of claim 3-6 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.
Previous rejection of claims 3-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.
Previous rejection of Claim(s) 1-5 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al  (US-PG-pub, 2014/0242414 A1, listed in IDS filed on 3/11/2019, updated as US 9,988,700 B2, thereafter PG’414) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.

Previous rejection of Claim(s) 7 under 35 U.S.C. 103 as being unpatentable over PG’414 in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.
Previous rejection of Claim(s) 10-13 under 35 U.S.C. 103 as being unpatentable over PG’414 in view of Matsuoka et al (US-PG-Pub 2003/0106622 A1, thereafter PG’622) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/16/2021.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al  (US-PG-pub, 2014/0287263 A1, thereafter PG’263).
Regarding claims 1-3 and 8-9, PG’263 teaches a galvanized high-strength steel sheet (Title, claims, and abstract of PG’263), which reads on the metal coated steel sheet as recited in the instant claims 1-3 and the claimed limitations as recited in the instant claims 8-9. The comparison of the composition 

Element
From instant Claim 1 (in mass.%)
PG’263 #V in table I (in mass%)
within range
(in mass%)
C
0.03-0.70
0.239
0.239
Si
0.25-2.50
1.79
1.79
Mn
1.00-5.00
1.50
1.50
P
0.100 or less
0.0119
0.0119
S
0.010 or less
0.0048
0.0048
Al (sol.)
0.001-2.500
0.048
0.048
N
0.020 or less
0.0042
0.0042
Ti
0-0.300
Trace amount
Trace amount
Nb
0-0.300
Trace amount
Trace amount
V
0-0.300
0.115
0.115
Cr
0-2.000
Trace amount
Trace amount
Mo
0-2.000
Trace amount
Trace amount
B
0-0.0200
Trace amount
Trace amount

0-2.000
Trace amount
Trace amount
Ni
0-2.000
Trace amount
Trace amount
Ca
0-0.0100
Trace amount
Trace amount
Mg
0-0.0100
Trace amount
Trace amount
REM
0-0.1000
Trace amount
Trace amount
Bi
0-0.0500
Trace amount
Trace amount
Fe
Balance + impurities
Balance +impurities
Balance +impurities
C in the retained austenite
0.85 or more
0.89 (#86 in table 11 of PG’263)
0.89
Retained austenite (vol%)
5.0 or more 
10 (#86 in table 11 of PG’263)
10
Tempered martensite (Vol.%)
5.0 or more 
21 (#5 in table 11 of PG’263)
21


YS: 978 MPa
TS: 1215 MPa
Total EI: 16
Even elongation: 7% (par.[0188])

TS x UEI (MPa.%)
10000
19440
19440
TS x LEI (MPa.%)
5000
8505
8505
YR (YS/TS)
0.72
0.80
0.80

From claim 2


Polygonal ferrite (vol.%)
2.0 or more
48 (#86 in table 11 of PG’263)
48
[Mn]/[Mn]
1.10 or more
inherent
inherent

From claim 3


Optional adding at least one
Ti: 0.001-0.300;
Nb: 0.001-0.300;
V: 0.001-0.300
V: 0.115
V: 0.115


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over PG’263.
Regarding claims 4-6, the alloy #V in table 1 of PG’263 does not specify including additional alloy elements in the alloy as recited in the instant claims. However, PG’263 specify optional adding additional alloy elements for improving the formability of the steel (par.[0085]-[0086], [0096]-[0097], and [0100]-[0103] of PG’263) as shown in the following table. It is noted that all of the optional alloy elements’ ranges disclosed by PG’263 are within the claimed alloy elements’ ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optional adding these elements in the alloy #V in table 1 of PG’263 in order to improving the properties of the steel (par.[0085]-[0086], [0096]-[0097], and [0100]-[0103] of PG’263) since PG’263 teaches the same galvanized high-strength steel sheet throughout whole disclosing range.


From claim 4
From PG’263
within ranges
Optional adding at least one
Cr: 0.01-2.000;
Mo: 0.001-2.00;


Mo: 0.01-2.00;


Mo: 0.01-2.00;


From claim 5


Optional adding at least one
Cu: 0.001-2.000;
Ni: 0.001-2.000
Cu: 0.001-2.000;
Ni: 0.001-2.000
Cu: 0.001-2.000;
Ni: 0.001-2.000

From claim 6


Optional adding at least one
Ca: 0.0001-0.01;
Mg: 0.0001-0.01;
REM: 0.0001-0.01
Ca: 0.0001-0.01;
Mg: 0.0001-0.01;
REM: 0.0001-0.01
Ca: 0.0001-0.01;
Mg: 0.0001-0.01;
REM: 0.0001-0.01


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PG’263 in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686).
Regarding claim 7, the alloy #V in table 1 of PG’263 does not specify adding 0.0001-0.0500 mass% Bi in the alloy as recited in the instant claim. PG’686 specify a hot-dip galvanized steel sheet has a tensile strength of 750 MPa or higher (Abstract and claims of PG’686). PG’686 disclosed all of essential alloy composition ranges including C, Si, Mn, P, S, Al, and Fe (table 1, claims, and par.[0071]-[0085] of PG’686) within the claimed composition ranges of claim 1. PG’686 specify adding 0.05 or less of Bi in the alloy in order to improve the stretch flange-ability by means of the refinement of solidified structure of the alloy (par.[0085 of PG’686), which overlaps the claimed Bi range of 0.0001-0.0500 mass% as recited in the instant claim. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Bi in .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over PG’263.
Regarding claims 10 and 12, the alloy #V in table 1 of PG’263 teaches all of the claimed alloy composition as recited in the instant claims (refer to the rejection for the instant claim 1 above). PG’263 teaches performing annealing (par.[0017], [0024], [0028], table 7, and claims 6-7 of PG’263), hot-dip galvanizing forming galvanized layer or alloy layer (title, abstract, par.[0023]-[0025], and claims of PG’263), tempering rolling (par.[0161] and table 5-6 of PG’263), and retention treatment at temperature 400oC for 1 hour or more (par.[0135] and [0149]-[0150] of PG’263), which reads on all of the essential manufacturing process steps including annealing, galvanizing, galvannealing (cl.12), temper rolling, and tempering treatment as recited in the instant claims. More specifically, PG’263 specify performing annealing and cooling condition for alloy #86 in table 7 with cooling rate from 650oC is 5.4oC/s, which is within the claimed anneling cooling rate as recited in the instant claims. PG’263 further specify plating and cooling for  oC/s, which is within the claimed plating cooling rate as recited in the instant claims. PG’263 does not provide tempering rolling rate for the alloy #86 of PG’263 as claimed in the instant claim, however, PG’263 provides examples to perform cooling-tempering-corrective rolling with reduction rate 0.45% (#10 in table 5 of PG’263), 1.10% (#15 in table 5 of PG’263), or 1.0% (#46 in table 6 of PG’263). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of tempering rolling according to the examples #10, #15, and #46 for #86 of PG’263 in order to obtain the corrective reduction results since PG’263 teaches the same galvanized high-strength steel sheet throughout whole disclosing range. 
Regarding claims 11 and 13, PG’263 specify performing annealing condition for alloy #86 in table 7 at a heating temperature 826oC, cooling the steel sheet from 750oC to 650oC at 1.4oC/sec, which is within the claimed cooling rate as recited in the instant claim.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’263.  
Regarding instant claims 1-9, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) teaches all of the similar alloy composition and microstructures for the same steel sheet as claimed in the instant claims. Regarding the coated layer on the steel sheet, PG’263 teaches a galvanized high-strength steel sheet (Title, claims, and abstract of PG’263). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply galvanized coating layer on the steel sheet as demonstrated by PG’263 on the steel sheet of claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in order to obtain a galvanized high-strength steel sheet (Title, claims, and abstract of PG’263). The alloy #V in table 1 and 11 of PG’263 teaches the claimed carbon amount in the retained austenite phase. Thus, no patentable distinction was found in the instant claims compared with the claims 1-5 of 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-13 have been considered but they are moot in view of the new ground rejection above.
The Applicant’s “132 Declaration” filed on 7/16/2021” has been fully considered, but it is insufficient to overcome the new ground rejection as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734